Jenkins, P. J.
It appearing that the county treasurer has accounted for more than the lawful funds of the county which went into his hands, the court below did not err in granting a nonsuit-in an action against the surety on his bond to recover commissions on funds illegally borrowed by the county. See answers to question certified to the Supreme Court in this ease, 163 Ga. 840 (136 S. E. 907).

Judgment affirmed on main bill of exceptions; cross-bill dismissed.


Stephens and Bell, JJ., concur.